RENDERED: JULY 2, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1500-ME

AT&T CORP. AND BELLSOUTH
TELECOMMUNICATIONS, LLC                                            APPELLANTS


                APPEAL FROM FRANKLIN CIRCUIT COURT
v.              HONORABLE THOMAS D. WINGATE, JUDGE
                        ACTION NO. 16-CI-00986


DONNA FELTNER, ON BEHALF OF
HERSELF AND A CLASS OF
SIMILARLY SITUATED
INDIVIDUALS                                                          APPELLEES


                                OPINION
                        VACATING AND REMANDING

                                  ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND LAMBERT, JUDGES.

CALDWELL, JUDGE: Appellants AT&T Corp. and BellSouth

Telecommunications, LLC (collectively, “AT&T”) appeal the Franklin Circuit

Court order granting Appellee Donna Feltner’s (“Feltner”) motion for class

certification. Following a careful review of the record and the law, we vacate and

remand.
                                     BACKGROUND

              As part of its vast telecommunications network, AT&T maintains

several outdoor service terminals across the Commonwealth. AT&T’s

telecommunications equipment is often located on property owned or leased by

third parties. For AT&T to access and service its equipment, the company must

possess easements on many of these properties. One such easement is on located

Feltner’s real property in New Castle, Kentucky.

              The central issue in this case surrounds AT&T’s use of a pesticide

known as “Rainbow Weed Killer.” To prevent its service terminals from being

damaged and its technicians from being harmed by the overgrowth of weeds

around the terminals, AT&T allowed its technicians to apply Rainbow Weed Killer

to the areas around the equipment.

              In June of 2015, Feltner notified AT&T that several plants in her

garden on her property, which was near AT&T’s service terminal, were dying.

AT&T sent Mark Bullock, an area manager in AT&T’s Corporate Environment

Health and Safety Field Support division, to inspect the area. Bullock observed

some distressed areas surrounding AT&T’s telephone equipment, but he noticed no

areas of distress in Feltner’s garden.1


1
 Bullock testified to these facts in a deposition on September 29, 2017. Bullock also testified—
and AT&T noted in its brief—that an environmental consultant, Adam Flegge, tested the soil on
Feltner’s property for potential contamination and found no evidence of pesticide contamination

                                              -2-
              Feltner contacted the Kentucky Department of Agriculture regarding

the alleged damage to her property from the pesticides applied by AT&T.

Representatives from the Department collected and analyzed soil samples from

Feltner’s property and determined that two active ingredients in Rainbow Weed

Killer were in fact present in the soil. The Department’s inspector also observed

that the amount of Rainbow Weed Killer detected was more than was appropriate

for the tested area. As a result of its investigation, the Department of Agriculture

issued two notices of violation to AT&T: one for failure to obtain a license to use

pesticides in violation of Kentucky Revised Statutes (KRS) 217B.120(17), and one

for failure to use pesticides as directed on their warning label in violation of KRS

217B.120(2).

              On September 15, 2016, Feltner filed a class action lawsuit against

AT&T, alleging that she and a class of similarly situated individuals had suffered

property damage as a result of AT&T’s use of Rainbow Weed Killer. The five-

count complaint included claims against AT&T for nuisance, trespass, negligence,

negligence per se, and strict liability. Feltner then moved for class certification,

and by order entered on November 16, 2020, the circuit court granted Feltner’s

class-certification motion. AT&T appealed.




in the soil samples taken from Feltner’s garden. However, there is no evidence in the record of
Flegge’s official credentials, his own deposition testimony, or his alleged report.

                                              -3-
                            STANDARD OF REVIEW

             We review a trial court’s decision to certify a class for an abuse of

discretion. Sowders v. Atkins, 646 S.W.2d 344, 346 (Ky. 1983). Under an abuse

of discretion standard, this Court may reverse a trial judge’s decision only if the

decision was “arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Goodyear Tire & Rubber Co. v. Thompson, 11 S.W.3d 575, 581 (Ky.

2000) (citation omitted). Moreover, in our review, we may only address

certification of the class, and we cannot make a conclusive determination on the

merits.

             Because of the strict parameters of interlocutory appeals,
             the only question this Court may address today is
             whether the trial court properly certified the class to
             proceed as a class action lawsuit. We must focus our
             analysis on this limited issue [of class certification] and
             in so doing scrupulously respect the limitations of the
             crossover between (1) reviewing issues implicating the
             merits of the case that happen to affect the class-
             certification analysis and (2) limiting our review to the
             class-certification issue itself. Most importantly, “As the
             certification of class actions . . . is procedural, such
             process cannot abridge, enlarge, or modify any
             substantive right of the parties.” “The right of a litigant
             to employ the class-action mechanism . . . is a procedural
             right only, ancillary to the litigation of substantive
             claims.”

Hensley v. Haynes Trucking, LLC, 549 S.W.3d 430, 436-37 (Ky. 2018) (footnote

omitted).




                                         -4-
                                      ANALYSIS

             On appeal, AT&T argues that the circuit court abused its discretion in

certifying the class for two main reasons: (1) the proposed class is an

impermissible fail-safe class; and (2) the proposed class does not meet the

requirements under Kentucky Rules of Civil Procedure (CR) 23.01 and 23.02.

             A “fail-safe” class is a class that cannot be defined until the case is

resolved on its merits; it bases its membership not on objective criteria, but on the

legal validity of each member’s claim. Manning v. Liberty Tire Services of Ohio,

LLC, 577 S.W.3d 102, 110 (Ky. App. 2019). “By its very nature, a fail-safe class

includes only those who are entitled to relief.” Id. at 110-11 (internal quotation

marks and citations omitted). That is, the class definition “predicates inclusion of

class members on the ultimate finding of liability that the court must make.”

Hensley, 549 S.W.3d at 449.

             In Hensley, the Kentucky Supreme Court examined the appellant’s

claim that the circuit court had certified an improper fail-safe class. Id. at 449-50.

There, the circuit court certified a class of plaintiffs as follows:

             All persons who were employed by Haynes Trucking, at
             any time since 1995, who have not been paid prevailing
             wages or proper overtime but who transported asphalt,
             gravel, sand and/or other road building materials to
             various locations on the site of public works projects in
             the Commonwealth, distributed road building materials
             from the truck bed in a controlled manner on the site of
             the project, unloaded asphalt directly into paving

                                           -5-
              machinery at a specific regulated rate so that such
              machinery could lay asphalt concurrently on the site of
              the project, and/or loaded recyclable and non-recyclable
              materials in conjunction with other heavy machinery for
              removal of the same from the site of the project.

Id. at 435-36. The Court’s discussion on whether the class definition was fail-safe

is instructive:

                     Hartford also alleged that the class definition was
              an improper “fail-safe” definition, as the Sixth Circuit
              has articulated. But Hartford misunderstands what a
              “fail-safe” class is. The Sixth Circuit in [Randleman v.
              Fidelity Nat. Title Ins. Co., 646 F.3d 347 (6th Cir. 2011)]
              found an abuse of discretion in the trial court’s initial
              class definition, which included “[a]ll persons who . . .
              were entitled to receive [a certain insurance rate].”
              Defining the class in such way was improper because it
              “shields the putative class members from receiving an
              adverse judgment. Either the class members win or, by
              virtue of losing, they are not in the class and, therefore,
              not bound by the judgment.”

                      Essentially, a fail-safe class is one that predicates
              inclusion of class members on the ultimate finding of
              liability that the court must make. The class definition in
              this case is not fail-safe. To be fail-safe, the definition in
              this case needed to have said something akin to, “All
              truck drivers who are entitled to the prevailing wage.”
              The trial court’s class definition makes no statement as to
              whether the truck drivers are entitled to the prevailing
              wage, which is the ultimate liability determination it must
              make. The current class definition only includes those
              truck drivers “not . . . paid the prevailing wage.” Such a
              statement affords class membership and the ability to
              pursue a claim for the prevailing wage to those truckers
              who were not paid the prevailing wage on the jobsite—it
              does not say one way or the other whether those who


                                           -6-
             pursue a claim for the prevailing wage are entitled to that
             wage.

Id. at 449-50 (footnotes omitted) (emphasis added). Since the decision in Hensley,

this Court has entertained arguments regarding fail-safe classes several times. See,

e.g., Compliance Advantage, LLC v. Criswell, No. 2019-CA-0872-ME, 2020 WL

2510913, at *4 (Ky. App. May 15, 2020) (citation omitted) (holding that a class

definition comprised of individuals who received false laboratory reports was not

fail-safe because “[b]y merely receiving a false laboratory report, the class member

is not automatically entitled to recover on the claims set forth against appellants.

Rather, individuals who have received false laboratory results are included in the

class and can pursue class action tort claims against appellants.”); Hitachi Auto.

Sys. Americas, Inc. v. Held, No. 2019-CA-1318-ME, 2020 WL 2510534, at *3

(Ky. App. May 15, 2020) (holding that the class definition was not fail-safe

because it included “all supervisors who worked at the Hitachi facility during the

relevant time and is not dependent on ultimate liability.”); Sullivan Univ. Sys., Inc.

v. McCann, No. 2020-CA-0118-ME, 2020 WL 5587316, at *2 (Ky. App. Sep. 18,

2020) (holding that a class definition that included all supervisors who worked for

the defendant as admissions officers during the relevant time period was not fail-

safe, as it was not dependent on ultimate liability).

             In Manning, residents of a neighborhood located near a tire recycling

facility filed a class action against the owner and tenants of the facility, alleging

                                          -7-
that their reckless, intentional, and negligent conduct in allowing tires to burn

caused substantial damages to the named plaintiffs and members of a putative

class. 577 S.W.3d at 108. The plaintiffs sought certification of the following two

subclasses:

              All persons whose dwelling was within an area
              approximately one mile from the tire fire at 14201
              Bohannon Avenue, Louisville, Kentucky, and was
              subject to a Shelter in Place Order between November 3,
              2014 and November 4, 2014.

              All persons or property owners on whose property the
              tire fire at Liberty Tires caused soot, ash, smoke, or other
              physical remnants to land on November 3 and/or
              November 4, 2014.

Id. at 110. Although the circuit court denied class certification on other grounds,

the appellees argued on appeal that the proposed class definitions were

impermissibly fail-safe. We held that the class definitions were sufficiently

defined as to not constitute a fail-safe class. “Stated another way, the class

definition does not hinge on a ‘fail-safe’ definition that requires a merit-based

analysis before membership can be determined. Class members need only reside

in the one-mile [Shelter In Place] radius, or in the smoke plume radius as modeled

by Appellants’ expert, or both. Indeed, Appellees make much of the fact that some

of the putative class members experienced little or to no harm as a result of the

[Shelter In Place] order or the smoke plume.” Id. at 111.




                                          -8-
             In the present case, Feltner’s proposed class definition was “[a]ll real

property owners in the Commonwealth of Kentucky on whose real property

Defendants committed trespass, nuisance and/or negligent property damage due to

the unlawful use of Rainbow Weed Killer pesticides.” We must determine whether

membership in the proposed class is “dependent on whether a person holds a valid

legal claim.” Manning, 577 S.W.3d at 111. We hold that the proposed class

definition is fail-safe because it inevitably bases membership on the merits of each

individual’s claim.

             Feltner argues that the proposed class definition here is akin to the

permissible language in Hensley because the class is defined as real property

owners against whom AT&T “committed trespass, nuisance, and/or negligent

property damage,” rather than those “entitled to compensation” due to the alleged

commission of those torts. However, either variation requires each individual class

member to prove, on the merits, that AT&T committed a tort against him and that

he is entitled to compensation as a result.

             The circuit court must ultimately determine whether AT&T

committed the torts of trespass, nuisance, and/or negligent property damage against

each individual class member. The current class definition not only affords class

membership and the ability to pursue such claims, it presupposes whether those

who pursue a claim are entitled to damages. Hensley, 549 S.W.3d at 450. To


                                          -9-
qualify as a class member, individuals must own real property on which AT&T

committed certain torts. The ownership of such real property as a requisite for

class membership implies that class members are not only entitled to pursue those

tort claims, but are entitled to recover on those tort claims.

             As currently articulated, whether an individual is a member of the

class is predicated on the ultimate finding that AT&T committed the torts of

trespass, nuisance, and/or negligent property damage. Therefore, we hold that this

is an impermissible fail-safe class.

             Accordingly, the class certification order of the Franklin Circuit Court

is vacated, and this matter is remanded for further proceedings consistent with this

Opinion. Because we vacate the circuit court’s order on this basis, we do not reach

AT&T’s remaining contentions of error.

             ALL CONCUR.

 BRIEFS FOR APPELLANTS:                     BRIEF FOR APPELLEES:

 W. Blaine Early, III                       Jasper D. Ward IV
 Marshall R. Hixson                         Alex C. Davis
 Lexington, Kentucky                        Sean A. McCarty
                                            Randal A. Strobo
 Marjorie A. Farris                         Clay A. Barkley
 Chadwick A. McTighe                        Louisville, Kentucky
 Louisville, Kentucky

 Clifford J. Zatz
 Washington, D.C.




                                          -10-